Title: To Thomas Jefferson from Samuel Smith, 28 April 1806
From: Smith, Samuel
To: Jefferson, Thomas


                        
                            Dr Sir
                            
                            Balt 28 April 1806
                        
                        I have this day recieved the inclosed letter from Genl. Wilkinson. I presume from the Postscript that he has
                            made an offer to relieve you from the Situation in which he Supposes you to be placed by his appointment,—I cannot think
                            that this would be the proper time to make any Change,—nor am I of the opinion that any Change ought to be made, at any
                            Rate, not until he has had full time to shew by his Conduct, that individually the appointment was good—of this full
                            proof may be had before the termination of the next session of Congress.— A Resignation at this time would be highly
                            improper—It would be Cause of triumph to his & your Enemies.— I have informed myself fully, and have no doubt that
                            Colo. Hammond has been & Continues to be a Snake in the grass.— He Could not be Confirmed in the Senate. his appointment
                            by Genet, would be an effectual Bar to his being Confirmed to any
                            appointment whatever— I have the honor to be Your Obedt. Servt
                        
                            S. Smith
                            
                        
                    